Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/1/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 12 and the cancellation of claim 13, 15 and 17-19.  Claims 12, 14, 16 and 20-22 remain pending.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are noted but they are directed to amended claims that are specifically addressed herein.
Applicants have claimed a result of the process, that is the result of doing both the PVD and sputtering and a review of the claim illustrates that such a result necessarily follows from these steps (i.e. porous film must necessarily flow from vacuum vapor deposition method because that is all that is required by the claims and specification to achieve the porosity and the hardness must necessarily flow from the vacuum vapor deposition and sputtering in sequence because that is all that is required by the claims and specification to achieve the claimed hardness).  The specification supports this position as evidenced by the examples and broadly drafted language.  Therefore, these results are a mere observation of latent properties of a process disclosed or made obvious by the prior art.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) 
Here the applicant’s broadly drafted claims a make observations of the claimed hardness resulting from the claimed process steps for the depositing of a broadly drafted film using PVD and sputtering under any conditions.  The prior art makes obvious the claimed process steps and therefore must necessarily have the same results, that is the same hardness, unless the applicant is performing specific process steps or using specific materials that are neither claimed nor disclosed as being required.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 16-17, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16-17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014227566, hereafter JP 566.
Claim 12:  JP 566 discloses a film-formation method comprising: repeating, for a surface of a substrate, a step of film formation from a vapor deposition material by a vacuum vapor deposition method and a step of film formation by sputtering of a target constituent substance (Figure 1-4 and accompanying text, see e.g. 0030-0048, 0051).

Additionally, the results of the film ratio is also a result of performing the claimed and specifically disclosed as required process steps and therefore it would necessarily result in the claimed ratio unless essential process steps and/or limitations are missing from the applicant’s claims.
At the very least, JP 566 discloses individually controlling the residence time of the substrate in each of the sputtering and vacuum evaporation regions to balance the adhesion and stress of the film and therefore taking the reference for its entire teaching and the level of one of ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum amount of sputter material through routine experimentation to provide the film with the desired properties.    
Porosity, compression and hardness as claimed are results of the process, that is the result of doing both the PVD and sputtering and a review of the claim illustrates that such a result necessarily follows from these steps (i.e. porous film must necessarily flow from vacuum In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) 
Here the applicant’s broadly drafted claims a make observations of the claimed hardness resulting from the claimed process steps for the depositing of a broadly drafted film using PVD and sputtering under any conditions.  The prior art makes obvious the claimed process steps and therefore must necessarily have the same results, that is the same hardness, unless the applicant is performing specific process steps or using specific materials that are neither claimed nor disclosed as being required.    
Claim 14, 16:  JP 566 discloses and/or makes obvious the claimed process and results as discussed above and therefore since the refractive index and hardness of the combined films by the applicant’s claimed process is simply a function of the steps taken, and JP 566 explicitly teaches the claimed process steps, the process of JP 566 would have inherently 
Claim 20:  JP 566 discloses the vapor deposition material is SiO2, the target constituent substance is Si, and the substrate is a glass substrate or a plastic substrate. 
 	Claim 21:  JP 566 discloses the vapor deposition material and target substance are different material and therefore would necessarily meet this claim requirement (i.e. degree of control over the refractive index of the film).
Claim 22:  JP 566 discloses an apparatus includes a vacuum chamber (2); 
a substrate holder (5a/5b) provided rotatably inside the vacuum chamber and configured to hold the substrate on a substrate-holding surface (See 5A/5B, 4);  
a differential pressure container provided to face a part of the substrate-holding surface inside the vacuum chamber and separated physically from another region inside the vacuum chamber in a state of communicating with the other region through a small gap (Section B) ;  
a sputtering mechanism provided inside the differential pressure container (7b and 7b);  
a gas introduction system configured to introduce a sputtering gas into the differential pressure container (see supply, 7 and 8a/8b);  
and a vacuum vapor deposition mechanism provided inside the vacuum chamber to face the substrate-holding surface (Section B) (see e.g. Figure 1, 3 and accompanying text).  
wherein the film-formation method includes repeating a sputtering step and a vapor deposition step inside the vacuum chamber to form the thin film on the surface of the substrate (Figure 3 and accompanying text), 

adjusting an inner pressure of the differential pressure container to a second pressure lower than the first pressure through: introducing the sputtering gas into the differential pressure container while rotating the substrate holder holding the substrate (0031-0033);  and adjusting a flow rate of the sputtering gas and a clearance of the gap;  and thereafter generating plasma inside the differential pressure container to perform film formation by sputtering on the surface of the substrate at the part of the substrate-holding surface in a state in which a gas in the differential pressure container leaks through the gap with a flow rate adjusted by the flow rate of the sputtering gas and the clearance of the gap (0021, 0031-0034) and the vapor deposition step includes performing film formation, while rotating the substrate holder, on the surface of the substrate by the vacuum vapor deposition method at another part of the substrate-holding surface which the differential pressure container does not face (see e.g. Figure 1, 3 and accompanying text).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/             Primary Examiner, Art Unit 1718